DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/850,020 filed on 21 December 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 December 2020 and 4 January 2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,885,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a rearrangement and broadening of the claims of the ‘723 Patent and as such, the claims of the ‘723 Patent anticipate the claims of the instant application.
As to claim 1, the ‘723 Patent discloses a communication system comprising a plurality of processors coupled with a network, each of the processors having a predefined encryption method for a communication with a server (Claim 1: An encrypted communication system comprising a plurality of on-board devices configured to perform encrypted communication with a server located outside a vehicle, wherein each of the plurality of on-board devices includes an encrypted communication portion configured to perform encrypted communication with the server using an encryption key unique to the each of the plurality of on-board devices), each of the processors configured to: 
determine a primary processor of the processors (Claim 1: and a priority setting portion configured to set priority ranks of the plurality of on-board devices for encrypted communication) based on at least one of a processability of the processor, network distance to the processor, or cipher strengths (Claim 4: The encrypted communication system according to claim 2, wherein if none of the plurality of on-board devices has performed encrypted communication with the server, the priority setting portion of each of the plurality of on-board devices is configured to set one of the plurality of on-board devices having a relatively high cipher strength to a higher priority rank than the rest of the plurality of on-board devices); 

when the processor is determined as the primary processor, perform an encryption of unencrypted communication data received, and an encrypted communication with the server by the encryption method of the primary processor (Claim 1:  the first on-board device being configured to transfer unencrypted communication data to the on-board device having the higher priority rank for being encrypted by the encryption key of the on-board device having the higher propriety). 
As to claim 2, the ‘723 Patent discloses the communication system according to claim 1, wherein if any one of the plurality of processors has performed encrypted communication with the server, each of the plurality of processors is configured to determine the processor having performed encrypted communication as the primary processor (Claim 2: The encrypted communication system according to claim 1, wherein if any one of the plurality of on-board devices has performed encrypted communication with the server, the priority setting portion of each of the plurality of on-board devices is configured to set the on-board device having performed encrypted communication to a higher priority rank than the rest of the plurality of on-board devices). 
As to claim 3, the ‘723 Patent discloses the communication system according to claim 2, wherein if none of the plurality of processors has performed encrypted 
As to claim 4, the ‘723 Patent discloses the communication system according to claim 2, wherein when an processor is newly added to perform encrypted communication with the server and if none of the plurality of processors has performed encrypted communication with the server and the added processor has a higher cipher strength than the plurality of processors, each of the plurality of processors is configured to determine the added processor as the primary processor (Claim 5: The encrypted communication system according to claim 2, wherein when an on-board device is newly added to perform encrypted communication with the server and if none of the plurality of on-board devices has performed encrypted communication with the server and the added on-board device has a higher cipher strength than the plurality of on-board devices, the priority setting portion of each of the plurality of on-board devices is configured to set the added on-board device to a higher priority rank than the plurality of on-board devices.).  
As to claim 5, the ‘723 Patent discloses the communication system according to claim 1, further comprising a communication line connecting each of the plurality of 
Claim 6 recites a method commensurate in scope to the system of claim 1 and is rejected under a substantially similar rationale in view of claims 7 and 1-6 of the ‘723 Patent.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2010/0180118 by Nakatsugawa
U.S. Patent Application Publication No. 2014/0005859 by Baskin et al. discloses remote activation of network functionality
U.S. Patent No. 9,083,581 to Addepalli et al. discloses synchronized network traffic in a vehicular network
U.S. Patent Application Publication No. 2018/0368062 by Koue discloses selection of communication networks

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432